     Blair M. Jacobs (admitted pro hac vice)
 1 blairjacobs@paulhastings.com
 2 Christina A. Ondrick (admitted pro hac vice)
     christinaondrick@paulhastings.com
 3 PAUL HASTINGS LLP
     875 15th Street, N.W.
 4 Washington, District of Columbia 20005
     Telephone: 1(202) 551-1700
 5 Facsimile: 1(202) 551-1705
 6 Attorneys for Defendant
 7 Ciena Corporation
 8                               UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10
11 OYSTER OPTICS, LLC,                            Case No.
                                                  4:17-cv-05920-JSW
12                 Plaintiff,
                                                  DECLARATION OF CHRISTINA A.
13          v.                                    ONDRICK IN SUPPORT OF CIENA
                                                  CORPORATION’S RESPONSIVE CLAIM
14 CIENA CORPORATION,                             CONSTRUCTION BRIEF
15
                   Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28
      DECLARATION OF CHRISTINA A. ONDRICK ISO CIENA’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
 1           I, Christina A. Ondrick, hereby declare as follows.
 2           1. I am a partner at the law firm Paul Hastings LLP, counsel of record for Defendant Ciena
 3 Corporation (“Ciena”) in the above-captioned matter. I make this declaration on the basis of
 4 personal knowledge, and if called to testify as a witness, I would and could testify competently
 5 hereto.
 6           2. Attached hereto as Exhibit L is a true and correct copy of the Declaration of Richard
 7 Gitlin, SC.D. in support of Ciena’s Preliminary Claim Constructions, dated February 10, 2020.
 8           3. Attached hereto as Exhibit M is a true and correct copy of a white paper by Oyster
 9 Optics, Inc. The white paper is entitled “Securing Fiber Optic Communications against Optical
10 Tapping Methods” and is dated 2002.
11           4. Attached hereto as Exhibit N is a true and correct copy of the United States Patent and
12 Trademark Office’s Issue Classification for U.S. Patent Application No. 10/188643, Issued as U.S.
13 Patent No. 7,620,327.
14           5. Attached hereto as Exhibit O is a true and correct copy of IPR2017-02173 Paper No.
15 10, which is the Patent Owner’s Preliminary Response.
16           6. Attached hereto as Exhibit P is a true and correct copy of IPR2017-02173 Paper No. 12,
17 which is the Patent Trial and Appeal Board’s (“PTAB”) Decision Denying Institution of Inter
18 Partes Review.
19           7. Attached hereto as Exhibit Q is a true and correct copy of IPR2018-00259 Paper No 10,
20 which is the Patent Owner’s Preliminary Response.
21           8. Attached hereto as Exhibit R is a true and correct copy of IPR2018-00259 Paper No 12,
22 which is the PTAB’s Decision Denying Institution of Inter Partes Review.
23           9. Attached hereto as Exhibit S is a true and correct copy of IPR2018-00070 Paper No 12,
24 which is the Patent Owner’s Preliminary Response.
25           10. Attached hereto as Exhibit T is a true and correct copy of IPR2018-00070 Paper No.
26 14, which is the PTAB’s Decision Institution of Inter Partes Review.
27
28
                                                       1
      DECLARATION OF CHRISTINA A. ONDRICK ISO CIENA’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
 1          11. Attached hereto as Exhibit U is a true and correct copy of IPR2018-00070 Paper No.
 2 26, which is the Patent Owner’s Response.
 3          12. Attached hereto as Exhibit V is a true and correct copy of IPR2017-01870 Paper No.
 4 8, which is the Patent Owner’s Preliminary Response.
 5          13. Attached hereto as Exhibit W is a true and correct copy of IPR2017-01881 Paper No.
 6 11, which is the PTAB’s Decision Institution of Inter Partes Review.
 7          14. Attached hereto as Exhibit X is a true and correct copy of IPR2017-01881 Paper No.
 8 16, which is the Patent Owner’s Response.
 9          15. Attached hereto as Exhibit Y is a true and correct copy of IPR2017-01881 Paper No.
10 29, which is the PTAB’s Final Written Decision.
11          16. Attached hereto as Exhibit Z is a true and correct copy of IPR2018-00257 Paper No.
12 12, which is the Patent Owner’s Preliminary Response.
13          17. Attached hereto as Exhibit AA is a true and correct copy of IPR2017-01871 Paper No.
14 7, which is the Patent Owner’s Preliminary Response
15          18. Attached hereto as Exhibit BB is a true and correct copy of IPR2017-01871 Paper No.
16 11, which is the PTAB’s Decision Denying Instituion of Inter Partes Review
17          19. Attached hereto as Exhibit CC is a true and correct copy of IPR2017-02146 Paper No.
18 10, which is the Patent Owner’s Preliminary Response.
19          20. Attached hereto as Exhibit DD is a true and correct copy of IPR2017-01882 Paper No.
20 7, which is the Patent Owner’s Preliminary Response.
21          21. Attached hereto as Exhibit EE is a true and correct copy of U.S. Patent No. 6,469,816.
22          22. Attached hereto as Exhibit FF is a true and correct copy of Dr. Lebby’s deposition
23 transcript dated Sept. 6, 2017.
24          23. Attached hereto as Exhibit GG is a true and correct copy of a Preliminary Amendment
25 dated Feb. 5, 2013 during the prosecution of U.S. Patent No. 8,913,898.
26          24. Attached hereto as Exhibit HH is a true and correct copy of Excerpts from Dr. Buck’s
27 Non-Infringement Report.
28
                                                     2
      DECLARATION OF CHRISTINA A. ONDRICK ISO CIENA’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
1          25. Attached hereto as Exhibit II is a true and correct copy of Oyster Optics, LLC’s
2 Second Supplemental Responses and Objections to Alcatel-Lucent USA, Inc.’s Third Set of
3 Interrogatories (Nos. 11-13).
4
     DATED: April 3, 2020                            BY: /S/ Christina A. Ondrick
5                                                    Christina A. Ondrick
6                                                    christinaondrick@paulhastings.com
                                                     BLAIR M. JACOBS
7                                                    blairjacobs@paulhastings.com
                                                     PAUL HASTINGS LLP
8                                                    875 15th Street, NW
                                                     Washington, DC 20005
9                                                    Telephone: (202) 551-1700
10                                                   Facsimile: (202) 551-1705

11                                                   Thomas A. Counts (CA BN 148051)
                                                     tomcounts@paulhastings.com
12                                                   Grant N. Margeson (CA BN 299308)
                                                     PAUL HASTINGS LLP
13                                                   101 California Street, 48th Floor
14                                                   San Francisco, CA 94111
                                                     Telephone: (415) 856-7000
15                                                   Facsimile: (415) 856-7116
16                                                   Attorneys for Defendant
                                                     CIENA CORPORATION
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
      DECLARATION OF CHRISTINA A. ONDRICK ISO CIENA’S RESPONSIVE CLAIM CONSTRUCTION BRIEF
